DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer et al. (U.S. Publication No. 2014/0015131) in view of Nakashiba et al. (U.S. Publication No. 2013/0130442), further in view of Huang et al. (U.S. Patent No. 9,887,148).
Regarding claim 1, Meyer teaches a fan-out semiconductor package comprising:
a connection structure (see Fig. 1B, connection structure 109/110/111) including one or more redistribution layers (111);
a first semiconductor chip (105-1), disposed on a first surface (bottom surface) of the connection structure, having a first active surface (surface having connections), on which a first connection pad (left side connection pad 106) is disposed, and a first inactive surface (bottom surface as viewed in Fig. 1B) opposing the first active surface, the first active surface facing the first surface of the connection structure (see Fig. 1B);
a first encapsulant (103), disposed on the first surface of the connection structure, covering at least a portion of the first semiconductor chip (see Fig. 1B); and
a second semiconductor chip (Fig. 1D, chip 114-1), disposed on a second surface (top surface) of the connection structure opposing the first surface, having a second active surface (surface with connections, top surface as viewed in Fig. 1D), on which a second connection pad (right side connection pad 117, paragraph [0029]) is disposed, and a second inactive surface (bottom surface as viewed in Fig. 1D) opposing the second active surface, the second inactive surface facing the second surface of the connection structure (see Fig. 1D), wherein the first connection pad is electrically connected to the one or more redistribution layers by a connection via of the connection structure (see Fig. 1B), the second connection pad is electrically connected to the one or more redistribution layers by a wire (see Fig. 5B), 
the first and second connection pads are electrically connected to each other through the one or more redistribution layers (see Fig. 5B), 

and the second semiconductor chip is attached to the connection structure by an adhesive (see Fig. 1D, adhesive 113) and the adhesive contacts the second semiconductor chip (see Fig. 1D, adhesive 113 contacts chip 114-1).
Meyer does not specifically teach the fan-out semiconductor package is devoid of a connection pad disposed on the first active surface and adjacent to the opposing side of the first semiconductor chip, and is devoid of a connection pad disposed on the second active surface and adjacent to the opposing side of the second semiconductor chip.  However, Nakashiba teaches another stacked chip package in which connections are made only on opposing sides of the chips (see Fig. 6).  It would have been obvious to one of skill in the art at the time of the priority date that only opposing chip connections could have been made in the package of Meyer, as taught by Nakashiba, because it would allow for additional device designs, such as chip-chip interaction by inductors as taught by Nakashiba, or additional package designs, such as each chip only connecting to opposing leads, as also taught by Nakashiba.
Meyer does not specifically teach the adhesive is spaced apart from the one or more redistribution layers of the connection structure.  However, Huang teaches another RDL in which a passivation layer (see Fig. 18, passivation layer 114) is formed between the metallization layers (118) of the RDL and the adhesive (112).  It would have been obvious to a person of skill in the art at the time of 

Regarding claim 2, Meyer in view of Nakashiba and Huang teaches the fan-out semiconductor package of claim 1, wherein the first active surface of the first semiconductor chip is in contact with the first surface of the connection structure (see Fig. 1B), and
the second inactive surface of the second semiconductor chip is attached to the second surface of the connection structure via an adhesive (adhesive 113).

Regarding claim 3, Meyer in view of Nakashiba and Huang teaches the fan-out semiconductor package of claim 1, wherein the first active surface of the first semiconductor chip is substantially coplanar with a surface of the first encapsulant in contact with the first surface of the connection structure (see Fig. 1A).

Regarding claim 14, Meyer in view of Nakashiba and Huang teaches the fan-out semiconductor package of claim 1, further comprising:
a second encapsulant (Fig. 5B, encapsulant 503), disposed on the second surface of the connection structure, covering at least a portion of each of the second semiconductor chip and the wire (see Fig. 5B).

Regarding claim 17, Meyer in view of Nakashiba and Huang teaches the fan-out semiconductor package of claim 1, further comprising a second encapsulant (Fig. 5B, encapsulant 503), disposed on the 
wherein the second encapsulant covers a second inactive surface and a side surface of the second semiconductor chip (see Fig. 5B), and the second encapsulant covers at least a portion of the wire (see Fig. 5B).



Claims 4-8, 11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Nakashiba and Huang, further in view of Park et al. (U.S. Publication No. 2017/0141043)

Regarding claim 4, Meyer in view of Nakashiba and Huang teaches the fan-out semiconductor package of claim 1, but does not teach further comprising:
a frame, disposed on the first surface of the connection structure, having a through-hole and including one or more wiring layers, wherein the first semiconductor chip is disposed in the through-hole, and
the first encapsulant covers at least a portion of the frame and is disposed in at least a portion of the through-hole.
However, Park teaches a device in which a chip (Fig. 1, chip 110-1) is disposed in the through-hole of a frame (120) having wiring layers (161), and the encapsulant (140) covers the frame and chip.  It would have been obvious to a person of skill in the art at the time of the priority date that the device of Meyer could have included a frame around the first chip because it adds physical stability to the package, and allows for external connections to be made easier by providing a board to which additional packages can be connected.

Regarding claim 5, Meyer in view of Nakashiba and Huang in view of Park teaches the fan-out semiconductor package of claim 4, further comprising:
a plurality of openings (Park Fig. 1, 141) penetrating through at least a portion of the first encapsulant covering a lower surface of the frame (top surface as oriented in Fig. 1) opposing an upper surface of the frame on which the connection structure is disposed (bottom surface as oriented in Fig. 1), the plurality of openings respectively exposing at least a portion of a wiring layer disposed on the lower surface of the frame (see Fig. 1); and
a plurality of electrical connection metals (163), respectively disposed in the plurality of openings, each being electrically connected to the wiring layer (see Fig. 1).
It would have been obvious to a person of skill in the art at the time of the priority date that the encapsulation layer could have had openings for conductive posts because this allows for additional packages or devices to be stacked on top of the device.

Regarding claim 6, Meyer in view of Nakashiba, Huang and Park teaches the fan-out semiconductor package of claim 5, wherein the plurality of electrical connection metals are disposed only in a fan-out region (see Park Fig. 1; the frame is only in the fan-out region), the fan-out region including a region except a region in which the first semiconductor chip is disposed from a viewpoint perpendicular to a stacking direction (see Park Fig. 1).

Regarding claim 7, Meyer in view of Nakashiba, Huang and Park teaches the fan-out semiconductor package of claim 4, wherein the frame includes:
a first insulating layer (Park Fig. 2, insulation layer 123);

a second wiring layer (124a) disposed on a lower side of the first insulating layer opposing an upper side of the first insulating layer in which the first wiring layer is embedded; and
a first connection via (161) layer penetrating through the first insulating layer and electrically connecting the first and second wiring layers to each other (see Fig. 2), and
the first and second wiring layers are electrically connected to the one or more redistribution layers (see Fig. 1).

Regarding claim 8, Meyer in view of Nakashiba, Huang and Park teaches the fan-out semiconductor package of claim 7, wherein the first active surface of the first semiconductor chip is coplanar with a surface of the first insulating layer in contact with the first surface of the connection structure (see Park Fig. 1).

Regarding claim 11, Meyer in view of Nakashiba, Huang and Park teaches the fan-out semiconductor package of claim 4, wherein the frame includes:
a first insulating layer (Fig. 2, insulating layer 123);
a first wiring layer (124b) and a second wiring layer (124a) respectively disposed on both surfaces of the first insulating layer; and
a first connection via (161) layer penetrating through the first insulating layer and electrically connecting the first and second wiring layers to each other, and
the first and second wiring layers are electrically connected to the one or more redistribution layers (see Fig. 1).

Regarding claim 22, Meyer in view of Nakashiba and Huang teaches the fan-out semiconductor package of claim 1, wherein:
the connection structure further comprises an insulating layer (109).
Meyer does not specifically teach that the RDL is multilayer, and therefore does not teach having one surface in which the one or more redistribution layers is buried and having an opposing surface of the one surface such that a side surface of the one or more redistribution layers is in contract with the insulating layer, and the adhesive is disposed on the opposing surface of the insulating layer, is in contact with the second semiconductor chip, and is spaced apart from the one or more redistribution layers.
However, Park teaches a multi-layer RDL (Fig. 1), in which an insulating layer (135) has one surface (top surface in Fig. 1) in which the one or more redistribution layers (134) is buried and having an opposing surface (bottom surface in Fig. 1) of the one surface such that a side surface (side surfaces of layer 134, see Fig. 1) of the one or more redistribution layers is in contract with the insulating layer (see Fig. 1), and the adhesive is disposed on the opposing surface of the insulating layer (bottom surface, when combined with Meyer and Huang, the adhesive would be between the insulating layer 135 and a chip positioned under the RDL, i.e. on the bottom surface of the insulating layer 135), is in contact with the second semiconductor chip (in the combination with Meyer and Huang as discussed above with respect to claim 1, a second chip would be located under the RDL of Park), and is spaced apart from the one or more redistribution layers (spaced apart by insulating layer 135).
It would have been obvious to a person of skill in the art at the time of the priority date that the RDL could have been a multi-layer structure, because this is an extremely common method of forming several, complex fan-out connection points.

Regarding claim 23, Meyer in view of Nakashiba and Huang teaches the fan-out semiconductor package of claim 1, but Meyer does not specifically teach that the RDL is multilayer.
Park teaches wherein the connection structure further comprises a lower insulating layer (131) and an upper insulating layer (135), contacting the first and second semiconductor chips (layer 131 contacts equivalent first chip 110-1; under the proposed combination, another chip would be present on the other side of the RDL as taught by Meyer, i.e. on insulating layer 135), respectively, and the one or more redistribution layers (132, 134) is disposed between the lower insulating layer and the upper insulating layer (Fig. 1).
It would have been obvious to a person of skill in the art at the time of the priority date that the RDL could have been a multi-layer structure, because this is an extremely common method of forming several, complex fan-out connection points.


Claims 9-10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Nakashiba and Huang, further in view of Park, further in view of Park et al. (U.S. Publication No. 2018/0076178)(“Park2”)
Regarding claim 9, Meyer in view of Nakashiba and Park teaches the fan-out semiconductor package of claim 7, but does not specifically teach wherein the frame further includes:
a second insulating layer disposed on the lower side of the first insulating layer and covering the second wiring layer;
a third wiring layer disposed on a lower side of the second insulating layer opposing an upper side of the second insulating layer in which the second wiring layer is embedded; and
a second connection via electrically connecting the second and third wiring layers to each other, and

However, Park2 teaches a multi-layer frame including second insulating layer (see Fig. 11, multiple insulating layers for frame 111a/b) covering the second wiring layer (112b), a third wiring layer (112c), a second via (113b), and the third wiring layer connected to the RDL (see Fig. 11).  It would have been obvious to a person of skill in the art at the time of the priority date that the frame could have been multi-layered because this allows for additional connections to be made at the interface of the frame layers, creating a more complicated frame wiring pattern in a small space.

Regarding claim 10, Meyer in view of Nakashiba, Huang and Park teaches the fan-out semiconductor package of claim 7, wherein a surface of the first insulating layer, disposed in contact with the first surface of the connection structure, has a step with respect to a surface of the first wiring layer disposed in contact with the first surface of the connection structure.
Park2 teaches that the insulation layer can have a stepped surface where the contact pad is located (see Fig. 11).  It would have been obvious that the frame of Park1 could have had a similar step because this allows for easier alignment of conductive features to the contact pad in the frame.

Regarding claim 12, Meyer in view of Nakashiba, Huang and Park teaches the fan-out semiconductor package of claim 11, wherein the frame further includes:
a second insulating layer disposed on one surface of the first insulating layer to cover the first wiring layer; a third wiring layer disposed on an upper side of the second insulating layer opposing a lower side of the second insulating layer in which the first wiring layer is embedded; a second connection via layer penetrating through the second insulating layer and electrically connecting the first and third wiring layers to each other; a third insulating layer disposed on another surface of the first insulating layer to cover the second wiring layer; a fourth wiring layer disposed on a lower side of the 
However, Park2 teaches a second insulating layer (Fig. 12, layer 111b) disposed on one surface of the first insulating layer (111a) to cover the first wiring layer (112a);
a third wiring layer (112c) disposed on an upper side of the second insulating layer opposing a lower side of the second insulating layer in which the first wiring layer is embedded;
a second connection via (113b) layer penetrating through the second insulating layer and electrically connecting the first and third wiring layers to each other (see Fig. 12);
a third insulating layer (111c) disposed on another surface of the first insulating layer to cover the second wiring layer (112b);
a fourth wiring layer (112d) disposed on a lower side of the third insulating layer opposing an upper side of the third insulating layer in which the second wiring layer is embedded (see Fig. 12); and
a third connection via (113c) layer penetrating through the third insulating layer and electrically connecting the second and fourth wiring layers to each other, and
the third and fourth wiring layers are electrically connected to the one or more redistribution layers (see Fig. 12);
wherein the first insulating layer (111a) has a thickness greater than a thickness of each of the second (111b) and third (111c) insulating layers (see Fig. 12).
It would have been obvious to a person of skill in the art at the time of the priority date that the frame could have been multi-layered because this allows for additional connections to be made at the interface of the frame layers, creating a more complicated frame wiring pattern in a small space.


Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meyer in view of Nakashiba and Huang, further in view of Lee et al. (U.S. Publication No. 2017/0117264)
Regarding claim 15, Meyer in view of Nakashiba and Huang teaches the fan-out semiconductor package of claim 1, wherein the first and second semiconductor chips are homogeneous integrated circuit dies, and the first and second semiconductor chips are homogeneous memories.
Meyer does not specify whether the first and second chips are the same.  However, Lee teaches another stacked chip arrangement having the same chips (see paragraph [0050]), and that the chips can be memory chips (see paragraph [0050]).  It would have been obvious that they could have been the same because stacks of identical memory chips are extremely common to reduce the footprint of memory chips.


Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (U.S. Publication No. 2007/0145548)(“Park3”) in view of Nakashiba, further in view of Haba (U.S. Publication No. 2008/0042249), further in view of Huang.
Regarding claim 19, Park3 teaches a fan-out semiconductor package comprising:
a frame (Fig. 2, frame 1120) having a through-hole (unlabeled, see Fig. 2) and including one or more wiring layers (1125/1126);
a first semiconductor chip (1110), disposed in the through-hole of the frame (Fig. 1), having a first active surface (top surface), on which a first connection pad (left side pad 1113) is disposed, and a first inactive surface (bottom surface) opposing the first active surface;
a first encapsulant (2300) covering at least a portion of the first semiconductor chip; and

the first and second connection pads are electrically connected to each other through the one or more wiring layers (see Fig. 2), 
the first connection pad is disposed closer to a first side (left side) of the first semiconductor chip than an opposing side of the first semiconductor chip, and the second connection pad is disposed closer to a first side (right side) of the second semiconductor chip than an opposing side of the second semiconductor chip, in a direction perpendicular to a stacking direction (vertical stacking direction; horizontally opposed connection pads) of the first and second semiconductor chips, wherein the first side of the first semiconductor chip and the first side of the second semiconductor chip are opposite to each other (left and right side), and 
the second semiconductor chip (2210) is attached to the frame (1120) by an adhesive (2219), and the adhesive is spaced apart from the one or more wiring layers of the frame in the direction perpendicular to the stacking direction (portions of the adhesive are inside the through-hole of the frame, and therefore spaced apart from the frame in the horizontal direction; see discussion below with respect to Haba combination, when dislocated to expose the first pad, there would also be a space between the edge of the adhesive and the edge of the frame).
Park3 does not specifically teach the fan-out semiconductor package is devoid of a connection pad disposed on the first active surface and adjacent to the opposing side of the first semiconductor 
Park3 does not specifically teach wherein the first and second semiconductor chips are arranged to be dislocated with respect to a direction perpendicular to a stacking direction such that the first connection pad is exposed.  However, Haba teaches a similar device in which stacked chips (212A, 232A) are between a frame (262A/202), and the inactive surface of the second chip is against the active surface of the first chip (see Fig. 7), and the chips are dislocated perpendicular to the stacking direction such that the first chip’s connection pad is exposed (see Fig. 7).  It would have been obvious to a person of skill in the art at the time of the priority date that the chips could have been stacked in the same orientation because this is a design choice among a limited number of options, and shifted perpendicularly in order to expose the connection pad because chips of varying sizes would be used, and Hikita teaches that shifting the chips allows for the pads to be exposed no matter how many chips are used or the size of the chips. 

Regarding claim 20, Park3 in view of Nakashiba and Haba teaches the fan-out semiconductor package of claim 19, further comprising a second encapsulant (Park3, Fig. 2, encapsulant 2250), disposed on one surface of the frame, covering at least a portion of the second semiconductor chip (see Fig. 2).


Response to Arguments
Applicant’s arguments with respect to claims 1-15 and 17-18 have been considered but are not persuasive.
Applicant first argues that the amended language in clam 1 of is allowable because Huang does not teach that the adhesive directly contacts the chip.  However, Applicant has misapplied the combination of Meyer and Huang.  Meyer teaches the use of an adhesive to directly contact a chip and adhere it to an RDL (Fig. 1D).  Huang is only used to teach that an adhesive that connects an RDL to another object can be spaced apart from the RDL by an overlying passivation layer (Fig. 18).  Therefore, the combination of Meyer and Huang teaches a package in which a chip directly contacts an adhesive, which directly contacts a passivation layer formed over an RDL.
Applicants arguments with respect to the claim 19 and 22-23 amendments do not address the claims as presently rejected under the prior art.


Allowable Subject Matter
Claim 21 is allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 21, the prior art, alone or in combination, fails to teach or suggest a surface of the one or more insulating layers of the connection structure contacting the first insulating layer of the frame is disposed at a different level than a surface of the one or more insulating layers contacting the first wiring layer of the frame.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN GARRETT CLINTON whose telephone number is (571)270-0525. The examiner can normally be reached Monday-Friday at 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SELIM U AHMED/Primary Examiner, Art Unit 2896